Sherwood, C. J.
Indictment under section 33, 1 Wagn. Stat., p. 450 for feloniously making an assault with a large knife on the body of one Cherry, and with the knife feloniously wounding and disfiguring, and inflicting great bodily harm on said Cherry, and endangering his life. The section has heretofore received repeated judicial construction, and the authorities cited on behalf of the State fully sustain the position that it is unnecessary that the indictment state that the act was done willfully, intentionally, with malice, with a deadly or dangerous weapon, or under circumstances which, had death ensued, would have constituted murder or manslaughter. Judgment affirmed. All concur. Aeeirmed.